        Case 1:19-cv-02877-DLC Document 33 Filed 09/06/19 Page 1 of 1



                              Avant Building - Suite 900 | 200 Delaware Avenue | Buffalo, NY 14202-2107 | bsk.com

                                                                                             JEREMY P. OCZEK
VIA ECF                                                                                        jpoczek@bsk.com
                                                                                                 P: 716.416.7037
September 6, 2019

Honorable Denise L. Cote
United States District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 18B
New York, NY 10007-1312

Re:   Signify North America Corporation et al. v. Delta Light (USA) LLC et al.,
      Civil No. 1:19-cv-02877-DLC

Dear Judge Cote:

In accordance with the Court’s Pretrial Scheduling Order (Dkt. 30), we will be submitting
today via ECF the parties’ agreed-upon proposed orders regarding Electronically Stored
Information (“ESI”) and confidentiality.

Respectfully submitted,

s/ Jeremy P. Oczek
Jeremy P. Oczek

Counsel for Plaintiffs Signify North America
Corporation and Signify Holding B.V.

cc: Counsel of Record (via ECF)
